Case 0:19-cv-62662-KMW Document 22 Entered on FLSD Docket 12/16/2020 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                              Case No. 19-cv-62662-KMW

  DAMON NICHOLAS

        Plaintiff,

  vs.

  JUDGE ELIZABETH SCHERER, et al.,

        Defendants.
                             /

                                            ORDER

        THIS MATTER is before the Court on Magistrate Judge Lisette M. Reid’s report

  and recommendation (DE 20) on Plaintiff’s amended civil rights complaint filed pursuant

  to 42 U.S.C. § 1983. No objections to the Report were filed and the time to do so has

  passed. Upon an independent review of the Report, the record, and applicable case law,

  it is ORDERED AND ADJUDGED as follows:

        1. The conclusions in the Report (DE 20) are AFFIRMED AND ADOPTED.

        2. Plaintiff’s claim for injunctive relief against Judge Elizabeth Scherer and

            Assistant Public Defender Rachael Gilbert are DISMISSED WITHOUT

            PREJUDICE.

        3. Plaintiff’s claim for monetary damages against Judge Elizabeth Scherer and

            Assistant   Public   Defender    Rachael   Gilbert   are   DISMISSED   WITH

            PREJUDICE.

        4. All pending motions are DENIED AS MOOT.

        5. The Clerk is directed to CLOSE this case.
Case 0:19-cv-62662-KMW Document 22 Entered on FLSD Docket 12/16/2020 Page 2 of 2




          DONE AND ORDERED in Chambers in Miami, Florida, this 15th day of December,

  2020.




  CC:

  Damon Nicholas
  532000546
  Broward County Jail – NBB
  North Broward Bureau
  Inmate Mail/ Parcels
  Post Office Box 407037
  Ft. Lauderdale, FL 33340




                                           2
